Citation Nr: 1726172	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  16-11 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1945 to February 1947.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2017, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran is claiming service connection for PTSD.  While a VA examination showing that the Veteran did not meet the criteria for a diagnosis of PTSD was conducted in November 2014, a claim of service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The record shows that the Veteran has been diagnosed as having an adjustment disorder with depressed mood and a depressive disorder.  The VA examiner who rendered the opinion regarding whether the Veteran could be diagnosed with PTSD did not render an opinion regarding whether any of his diagnosed acquired psychiatric disorders could be related to service, including his service-connected concussion residuals.  As such, an additional opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for a supplemental medical opinion to ascertain the current nature and etiology of any acquired psychiatric disorder.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any acquired psychiatric disorder is related to service or caused or aggravated by the residuals of the head trauma for which the Veteran has been service connected.  If the examiner who conducted the November 2014 examination is not available to provide the supplemental opinion, the AOJ should arrange for the Veteran to be evaluated by another mental disorders examiner who should render the above requested opinion.  The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

